UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-51465 FORGEHOUSE, INC. (Exact name of registrant as specified in its charter) Nevada 20-1904354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1906 Berkeley Avenue, Los Angeles, CA 90026 (Address of principal executive offices) (Zip Code) (323) 868-2002 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 31,500,000 shares of common stock issued and outstanding at November 15, 2010. 1 FORGEHOUSE, INC. FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 INDEX A Note About Forward Looking Statements 3 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements of ForgeHouse, Inc.: Balance Sheets (unaudited) as of September 30, 2010 and December 31, 2009 4 Statements of Operations (unaudited) for each of the three and nine-Month Periods Ended September 30, 2010 and 2009 5 Statements of Cash Flows (unaudited) for each of the Nine-Month Periods Ended September 30, 2010 and 2009 6 Notes to the Financial Statements (unaudited) 8 Item 2 – Management’s Discussion and Analysis of Financial Condition or Results of Operations 13 Item 4 - Controls and Procedures 16 PART II - OTHER INFORMATION Item 6 – Exhibits 17 Signatures 19 2 A Note About Forward-Looking Statements This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 that are based on management’s current expectations. These statements may be identified by their use of words like “plans,” “expect,” “aim,” “believe,” “projects,” “anticipate,” “intend,” “estimate,” “will,” “should,” “could” and other expressions that indicate future events and trends. All statements that address expectations or projections about the future, including statements about our business strategy, expenditures, and financial results, are forward-looking statements. We believe that the expectations reflected in such forward-looking statements are accurate. However, we cannot assure you that such expectations will occur. Actual results could differ materially from those in the forward looking statements due to a number of uncertainties including, but not limited to, those discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations.Factors that could cause future results to differ from these expectations include general economic conditions; further changes in our business direction or strategy; competitive factors; market uncertainties; and an inability to attract, develop, or retain consulting or managerial agents or independent contractors.As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives requires the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. You should not unduly rely on these forward-looking statements, which speak only as of the date of this Quarterly Report. Except as required by law, we are not obligated to release publicly any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. 3 PARTI -FINANCIAL INFORMATION Item 1. Financial Statements of Forgehouse, Inc. ForgeHouse, Inc. Balance Sheets (Unaudited) ASSETS September 30, December 31, Current assets: Cash $ $ Total current assets Oil and gas properties (full cost method) – unevaluated Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unsecured demand notes payable and accrued interest Related party payable - Dividend payable - Total current liabilities Stockholders' deficit: Preferred stock, par value $0.001 with 10,000,000 shares authorized Series A Convertible Preferred stock, par value $0.001, 0 and 2,000,000 shares issued and outstanding at September 30, 2010 and Decemer31, 2009, respectively. Senior as to all other equity instruments, voting and with a dividend rate of 4% of the stated liquidation preference amount of $2,000,000 $
